DISMISS and Opinion Filed January 19, 2021




                                 S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-20-01047-CV

       IN RE ESTATE OF CHARLIE L. POWELL, JR., DECEASED

                   On Appeal from the Probate Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. PR-19-01899-1

                       MEMORANDUM OPINION
                 Before Justices Molberg, Reichek, and Nowell
                          Opinion by Justice Reichek

      Before the Court is appellant’s motion to dismiss appeal with prejudice. We

grant the motion and dismiss the appeal with prejudice. See TEX. R. APP. P.

42.1(a)(1).




                                         /Amanda L. Reichek/
                                         AMANDA L. REICHEK
                                         JUSTICE


201047F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN RE ESTATE OF CHARLIE L.                  On Appeal from the Probate Court
POWELL, JR., DECEASED                       No. 1, Dallas County, Texas
                                            Trial Court Cause No. PR-19-01899-
No. 05-20-01047-CV                          1.
                                            Opinion delivered by Justice
                                            Reichek, Justices Molberg and
                                            Nowell participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

     We ORDER that appellees Alethia Octavia Jones and Courtney Charlie
Powell recover their costs, if any, of this appeal from appellant Teresa Powell.


Judgment entered January 19, 2021




                                      –2–